Exhibit 10.5

Policy Board Approved 11-16-06

2007 Rates Published 01-12-07

As Amended by the Board 01-26-07

Federal Home Loan Bank of Indianapolis

Directors’ Compensation and Travel Expense Reimbursement Policy

Effective January 1, 2007

Annual Fees

The annual fee schedule for 2007 shall be:

 

     Annual    Quarterly   

Meeting Fee Reduction

Chair

   $ 29,944.00    $ 7,486.00    For each in-person regularly scheduled Board or
assigned Committee meeting missed, a $100 fee reduction will be assessed,
subject to a maximum of $500 for the entire scheduled meeting event. 1

Vice Chair

   $ 23,955.00    $ 5,988.75   

Director

   $ 17,967.00    $ 4,491.75   

Fees shall be paid in four installments: on or before March 31, 2007; on or
before June 30, 2007; on or before September 30, 2007; and on or before
December 31, 2007, where a director is duly elected or appointed and in the
position as of the last day of the quarter. Annual fees shall be adjusted
automatically upon adjustment in the compensation limits set by the Finance
Board based upon any increases in the Consumer Price Index for the previous
year.

In the event of voluntary resignation, removal, death, or disability during a
quarter, the director or director’s estate shall be entitled to any unpaid
portion of up to one-quarter of the applicable annual fee.

Payment shall be made to the director, the Bank’s director deferred compensation
plan upon timely election, or to a director’s employer pursuant to the terms of
the employer’s authorized charitable contribution plan.

--------------------------------------------------------------------------------

1

Meetings considered to be official Bank business for which a board member is
responsible for attending will be established as part of the Board’s schedule
for the next year and is limited to pre-scheduled board meetings and
pre-scheduled committee meetings for which the director is a member of the
committee. Any meetings not scheduled in the prior year, including special
meetings, committee meetings, telephonic conference calls, and System director
meetings will not be included in the definition and therefore no deduction will
be made if these meetings are missed. Member marketing meetings, regular
industry trade meetings not addressing Bank business, Council of FHLBank
meetings, and director orientation meetings are not included in this meeting
definition. Any meetings missed due to the director attending other official
Bank business meetings (including meetings called by the Federal Housing Finance
Board, the Council of Federal Home Loan Banks, industry, or other outreach
events representing the Bank which is pre-approved by the President-CEO or
Corporate Secretary), flight delays, or meeting cancellations by the Bank due to
inclement weather or for other circumstances beyond a director’s control (not
including illness) will not be included in the meetings definition. Where
practical, the absent director will try to attend via conference telephone.

 

-1-



--------------------------------------------------------------------------------

Policy Board Approved 11-16-06

2007 Rates Published 01-12-07

As Amended by the Board 01-26-07

Deduction for Missed Meetings

Preparation and attendance at board and committee meetings is assumed to be an
integral part of each director’s duties and as such, is included in the above
fee amounts. However, to ensure attendance at the board meetings and committee
meetings, a deduction from the quarterly payments will be made for missed
meetings. 2

Excessive Absenteeism

 

1. If a director misses all meetings in two consecutive quarters, the fee for
that second quarter will not be paid. If after missing two consecutive quarters,
a director once again starts attending, the quarterly fee shall be suspended for
the remainder of the director’s term, and the director shall be paid a per
meeting fee, for each scheduled board and committee meeting attended by the
director thereafter. The daily meeting fee shall be the regular annual meeting
fee divided by the number of board meeting days and committee meetings (for
committees of which the director is a member) in a year. However, in no event
will the fee paid to such a director for a quarter exceed the scheduled
quarterly installment.

 

2. If a director misses more than 50% but less than all of the scheduled
meetings in two consecutive quarters, then thereafter: (a) if the director
misses more than 50% of the scheduled meetings in any quarter, the director’s
fee shall be equal to the lesser of (i) the quarterly fee minus any deductions
for meetings missed or (ii) the per meeting fee for each board meeting day and
committee meeting attended; or (b) if the director misses 50% or less of the
scheduled meetings in each quarter thereafter, the director’s fee shall be equal
to the greater of (i) the quarterly fee minus any deductions for meetings missed
or (ii) the per meeting fee for each board meeting day and committee meeting
attended, provided that in no event will the fee exceed the originally scheduled
quarterly fee.

 

3. If a director misses all meetings in a year, all fees paid to the director
shall be refunded to the Bank by the director, and no additional fees shall be
paid.

 

4. This policy is not intended to address director eligibility and attendance,
but directors having routine, unexcused absences will be referred by the Board
of Directors to the Federal Housing Finance Board for possible resignation,
suspension or removal under applicable law.

--------------------------------------------------------------------------------

2

Meetings considered to be official Bank business for which a board member is
responsible for attending will be established as part of the Board’s schedule
for the next year and is limited to pre-scheduled board meetings and
pre-scheduled committee meetings for which the director is a member of the
committee. Any meetings not scheduled in the prior year, including special
meetings, committee meetings, telephonic conference calls, and System director
meetings will not be included in the definition and therefore no deduction will
be made if these meetings are missed. Member marketing meetings, regular
industry trade meetings not addressing Bank business, Council of FHLBank
meetings, and director orientation meetings are not included in this meeting
definition. Any meetings missed due to the director attending other official
Bank business meetings (including meetings called by the Federal Housing Finance
Board, the Council of Federal Home Loan Banks, industry, or other outreach
events representing the Bank which is pre-approved by the President-CEO or
Corporate Secretary), flight delays, or meeting cancellations by the Bank due to
inclement weather or for other circumstances beyond a director’s control (not
including illness) will not be included in the meetings definition. Where
practical, the absent director will try to attend via conference telephone.

 

-2-



--------------------------------------------------------------------------------

Policy Board Approved 11-16-06

2007 Rates Published 01-12-07

As Amended by the Board 01-26-07

Travel Expense Reimbursement

Travel expense reimbursement will be provided for board meetings, committee
meetings, director orientation, other director events scheduled concurrently
with board meetings, Federal Housing Finance Board System meetings, Council of
Federal Home Loan Bank meetings, Community Investment Conference meetings, or
Bank marketing meetings. Travel expenses include reasonable transportation,
food, hotel expenses, and reasonable long-distance charges.

Expense Procedures

 

1. No gift or entertainment expenses initiated by a director shall be reimbursed
without being prearranged by the Bank. Director should review the Bank’s Code of
Conduct concerning gift and entertainment restrictions.

 

2. To qualify for reimbursement, all eligible expenses incurred must be
submitted for payment to the Bank within 12 months of the date that the expenses
were incurred. This requirement may be waived, at the discretion of the Senior
Vice President-CFO or by the Senior Vice President-Controller, in the event of
an error or omission.

Spouse/caregiver Travel (Two Events per Year)

Expenses of a director’s spouse or caregiver may be reimbursed in accordance
with the Travel Expense Policy subject to a limit of two travel events per year.
Spousal entertainment expenses incidental to the hotel property or event are
permitted where prearranged by the Bank, subject to two travel events per year.
Income tax reporting will be made by the Bank as required by law, on
spousal/caregiver travel if the spouse or caregiver attends the event without a
bona fide Bank business purpose.

Air Travel and First Class

 

1. The Bank will pay the direct common carrier expense (as defined in paragraph
3 below) for a director between the director’s residence and the site of a Bank
function and the return. The actual cost of private air travel will not be
reimbursed, but the equivalent direct common carrier expense (as defined in
paragraph 3 below) may be substituted.

 

2. The Bank will pay for a director and spouse (or caregiver) first-class air
travel for one trip per year over 1.5 hours in flight time. Additional
first-class travel is not allowed, unless required due to scheduling or flight
availability.

 

3. If a director’s non-Bank activity requires a route to attend a Bank function
which originates or terminates in a location other than the place of residence,
the Bank will reimburse the director an amount equal to the direct common
carrier expense from the director’s location to the location of the Bank
function and then to the director’s next intended destination (without regard to
stops named as temporary layovers), subject to a limit of an amount not to
exceed two times the direct common carrier expense to the board meeting location
and from the director’s residence and return to his residence.

 

-3-



--------------------------------------------------------------------------------

Policy Board Approved 11-16-06

2007 Rates Published 01-12-07

As Amended by the Board 01-26-07

 

4. The “direct common carrier expense” shall be the regular market-rate coach or
first-class fare as applicable, and should be documented by the director
submitting an expense report. Travel scheduling affecting the direct common
carrier expense shall be reasonable, given the timing of the meetings.

Issues of Interpretation

Unless expressly provided herein or in 12 CFR Part 918 (as amended), the Bank’s
current Travel Policy as contained in the Employee Manual shall control with
respect to the travel expense reimbursement. The Federal Housing Finance Board’s
former Director Travel Policy (FHFB Resolution 93-12) is superseded, but may be
used as non-binding precedent should issues of interpretation arise. The Senior
Vice President-CFO and Senior Vice President-Controller are authorized, in their
respective reasonable discretion, to interpret the provisions of the policy and
to address situations not anticipated by the policy, consistent with the
requirements set forth in the statute or the regulations promulgated by the
Federal Housing Finance Board.

Human Resources Committee Annual Review

The Human Resources Committee shall annually review this policy and shall submit
its recommendation to the board for approval no later than the last regularly
scheduled meeting of the board for the year.

 

CC: Paul Weaver

Becky Harter

Mike Barker

Teresa Butler

Policy Notebook

Board Travel Policy file

Director / Staff Portal

 

-4-